internal_revenue_service number release date index number --------------------- --------------------------------------------- --------------------------------------------- ------------- ---------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-160707-04 date may ------------ --------------------------------------------- legend company state dear --------------- this responds to your request for a ruling dated date submitted on behalf of company company requests a ruling that income and gains from certain net profits and overriding_royalty interests are qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended code facts company is organized as a state corporation and has elected to be treated as a business_development_company under the investment_company act of u s c 80a-1 et seq as amended the act company will be classified as a closed-end non-diversified management investment_company under the act company has elected under sec_851 of the code to qualify as a regulated_investment_company ric for federal_income_tax purposes company intends to use the proceeds of its initial_public_offering to make vertical loans and mezzanine loans as described below to small and mid-size energy companies these loans provide for a relatively high degree of risk the loans bear interest and may also entitle company to receive additional compensation in the form of warrants options to purchase equity securities of the borrower or the right to convert plr-160707-04 into equity securities of the borrower or a property-based equity_interest in the borrowing companies company represents that it will not enter into vertical loans or mezzanine loans nor detach and sell an overriding_royalty interest or net_profits_interest attached thereto with a speculative purpose or expectation of profiting from market fluctuations in the price of oil or gas vertical loans a vertical loan will consist of a senior secured loan and a subordinated loan with in addition a vertical loan may contain covenants that prohibit additional liens respect to a single facility the senior tranche will produce a current cash yield and typically will be secured_by a first lien on cash_flow producing assets the subordinated loan tranche typically will include a current cash yield component coupled with a property-based equity_interest in the form of an overriding_royalty interest or a net_profits_interest the subordinated loan generally will be secured_by the same lien as the senior tranche on the borrower’s assets assuming that the company is the borrower’s only secured creditor in some cases company may receive from the borrowing company either a warrant or an option to purchase equity securities of the borrower or the right to convert into such equity securities either in addition to or in lieu of an overriding_royalty interest or a net_profits_interest on the borrower’s assets limit additional debt or require maintenance of minimum loan- to-collateral value asset coverage ratios company anticipates that vertical loans usually will have a term of three to five years but expects that in many cases the vertical loans will be prepaid before maturity vertical loans may bear interest at either a fixed or floating rate mezzanine loans a mezzanine loan will generally take the form of subordinated debt coupled with an overriding_royalty interest or net_profits_interest the term may also be used to refer to preferred equity such as redeemable preferred_stock that bears a coupon interest rate in some cases company may receive from the borrowing company either a warrant or an option to purchase equity securities of the borrower or the right to convert into such equity securities either in addition to or in lieu of the overriding_royalty interest or net_profits_interest company anticipates that mezzanine loans usually will have a term of three to five years but expects that in many cases mezzanine loans will be prepaid before maturity mezzanine loans may bear interest at either a fixed or floating rate property-based equity interests plr-160707-04 a property-based equity_interest appended to a vertical loan or mezzanine loan may take the form of either a net_profits_interest or an overriding_royalty interest these property-based equity interests are a customary form of consideration for loans made to small and mid-size energy companies an overriding_royalty interest entitles the holder to a specified percentage of a borrower’s oil_and_gas production under a lease free of any expense for exploration drilling development operating and other costs incident to the production and sale of oil_and_gas produced from the lease a net_profits_interest entitles the holder to a stated percentage of the net profits from the operation of the borrower’s property unlike an overriding_royalty the income accruing to the net_profits_interest is reduced by specified development and operating costs to the extent of its share of the income both an overriding_royalty interest and a net_profits_interest entitle the holder to receive additional payments on a regular basis based upon the performance of specific assets of the borrower both are carved out of a working_interest the holder of either interest has no right to develop or operate the borrower’s property rather the holder is a passive investor entitled only to a stream of income when combined with a loan these interests are intended to compensate company for a lower coupon interest rate the taxpayer represents that the coupon interest rate on a loan coupled with an overriding_royalty interest or a net_profits_interest is significantly lower than it would be for the same loan without such an interest attached the use of an overriding_royalty interest or net_profits_interest in combination with a loan helps ensure that company receives a rate of return appropriate to the risk undertaken in making the vertical or mezzanine loan the use of an overriding_royalty interest or net_profits_interest in combination with a loan mitigates the borrower’s cash burden if its exploration and production activities are less successful than expected conversely company shares in the profits through the use of these property-based equity interests if the borrower’s activities are more successful than expected alienability of property-based equity_interest company will have the right to detach an overriding_royalty interest or net_profits_interest that has been issued in combination with a vertical loan or mezzanine loan from the corresponding loan only in very limited circumstances in general the interest will be sold back to the borrower when the loan is repaid company may however detach the interest and sell it to a party other than the borrower within twelve months before or twelve months after the loan is paid or prepaid this will afford company adequate time to market the interest permitting it to weather for example potential plr-160707-04 temporary downturns in the market or to give it time to effectuate necessary sale documents company’s ability to sell an interest to a third party will be further subject_to the borrower’s right_of_first_refusal the right_of_first_refusal would allow the borrower to purchase the interest on the same terms and in the same manner as the offer from a third party company’s ability to market and sell the detached interest to a third party is intended to help ensure that company can negotiate a fair price from the borrower if company has not sold the interest within twelve months after the corresponding loan is paid or prepaid the borrower will be required to purchase it at a formula price agreed to by the borrower and company at the time the loan is made finally company will have the right to detach the interest from the corresponding loan and sell it to a third party in the event that borrowing company is in default as defined in the loan documents law and analysis sec_851 defines a ric in part as a domestic_corporation that has in sec_851 limits the definition of a ric to a corporation meeting certain sec_851 provides that to qualify as a ric at least of its gross effect an election under the act to be treated as a business_development_company election gross_income and diversification requirements income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security to include inter alia any note bond debenture or evidence_of_indebtedness vertical loans and mezzanine loans are issued together with overriding_royalty interests and net profits interests as investment units the loan portion of such an investment_unit is an evidence_of_indebtedness and thus is a security as described in this section of the act as act securities the loans are securities within the meaning of the phrase stock_or_securities in sec_851 preferred equity such as redeemable preferred_stock also falls within the meaning of the phrase stock_or_securities in sec_851 plr-160707-04 the overriding_royalty interests and net profits interests are combined with vertical loans and mezzanine loans and are received by company as additional consideration for the making of these loans these interests compensate company for a lower coupon rate of interest on the loans and are customary forms of consideration for loans made to small and mid-size energy companies such as the borrowers company will not hold these interests independently of the loans for which they constitute consideration except in the very limited circumstances previously described nor will it have the right to sell these interests independently of the loans to which they relate except in the very limited circumstances previously described company will not detach and sell an overriding_royalty interest or net_profits_interest attached to a vertical loan or mezzanine loan with a speculative purpose or expectation of profiting from market fluctuations in the price of oil or gas the overriding_royalty interests and net profits interests are received held and sold by company therefore in direct connection with its business of investing in stock_or_securities within the meaning of sec_851 conclusion in accordance with the foregoing we rule that company shall treat income and gains from the overriding_royalty interests and net profit interests received by company in combination with and as consideration for the making of vertical loans and mezzanine loans to borrowing energy companies under the circumstances described in this letter as other income derived with respect to its business of investing in stock_or_securities for purposes of determining its qualification as a ric under sec_851 of the code except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations no opinion is expressed concerning whether company otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch financial institutions products
